DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 07/05/2022 responsive to the Office Action filed 04/07/2022 has been entered. Drawings, specification and claims 1-10 have been amended. New claims 11 and 12 have been added. Claims 6-10 were previously withdrawn. Claims 1-12 are pending in this application.

Response to Arguments

The specification, and the drawings have been amended to address the informality of the drawings, thus the objection of Drawings has been withdrawn.
Claim 1 has been amended to address the informality, thus the objection of claim 1 has been withdrawn.
Applicant arguments, see Amendments pages 10-12 filed 07/05/2022, with respect to the rejection of the claim 1 under 102(a)(1) have been considered. Due to the amendment, the rejection of the claim 1 under 102(a)(1) has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Thompson (US 2019/0126535) with Chae et al. (KR20110124080-of record).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2019/0126535) in view of Chae et al. (KR20110124080_ Machine Translation-of record).

With respect to claims 1 and 4, Thompson teaches a cleaning apparatus for a 3-dimensional (3D) printing structure configured to remove a material of the uncured portion of the 3D printing structure (Fig. 11, “the component 74 and/or the stage 14 may be cleaned to remove uncured resin R, debris, or contaminants between curing cycles. The cleaning process may be used for the purpose of removing resin R that did not cure or resin R that did not cure enough to gel during the selective curing step described above.”, Pa [0066]), comprising:
a stage (“14”) configured to affix the 3D printing structure (“the component 74”) thereon and configured to descend to contact the cleaning fluid 97 (“The stage 14 would then be lowered to bring the component 74 into contact with the cleaning fluid 97.”, Pa [0066]) and ascend to separate the 3D printing structure from the cleaning fluid 97 (“Upon completion of the cleaning cycle, the stage 14 would then be raised to move the component 74”, Pa [0066]).
Thompson teaches that in this exemplary embodiment, the cleaning fluid 97 would be placed in the cleaning vat 91, the stage 14 would then be lowered to bring the component 74 into contact with the cleaning fluid 97, upon completion of the cleaning cycle, the stage 14 would then be raised to move the component 74 clear of the cleaning vat 91, and optionally, the cleaning process may include a “drying” step (Pa [0066]). Thompson further teaches that nonlimiting examples of suitable cleaning processes include brushing, abrading, scraping, vacuuming or blowing, absorbing, wiping, solvent rinsing, or combinations thereof (Pa [0064]), but does not specifically teach a hygroscopic paper supply part configured to supply a film-type hygroscopic paper; a hygroscopic paper collecting part configured to wind and collect the film-type hygroscopic paper; the hygroscopic paper supply part and the hygroscopic paper collecting part configured to rotate at a same rotation speed and in a same rotation direction to move the film-type hygroscopic paper in a direction from the hygroscopic paper supply part to the hygroscopic paper collecting part between the hygroscopic paper supply part and the hygroscopic paper collecting part; and a support part configured to support a first surface of the hygroscopic paper, the first surface of the film-type hygroscopic paper being opposite to a second surface of the film-type hygroscopic paper to be in contact with the 3D printing structure; wherein the cleaning apparatus is configured to clean the 3D printing structure by contacting the film-type hygroscopic paper with the 3D printing structure and separating the 3D printing structure from the film-type hygroscopic paper to remove uncured portion from the 3D printing structure, and wherein the hygroscopic paper supply part and the hygroscopic paper collecting part configured to stop a movement in the direction from the hygroscopic paper supply part to the hygroscopic paper collecting part while the film-type hygroscopic paper is in contact with the 3D printing structure.
In the same field of endeavor, cleaning device, Chae teaches a film surface cleaning apparatus (Fig. 1), comprising: a hygroscopic paper supply part (“the roll 122”) configured to supply a film-type hygroscopic paper (“the cleaning wiper 110”) (“when the unwinding roll 122 is rotated by the driving motor while the cleaning wiper 110 is wound on the initial unwinding roll 122, the wiper 110 is unwinded”, pg 3 li 38-39); a hygroscopic paper collecting part (“the roll 124”) configured to wind and collect the film-type hygroscopic paper (“the unwinding roll 124 is rotated by the drive motor to wind the cleaning wiper 110 unwound from the unwinding roll 122.”, pg 3 li 39-40); the hygroscopic paper supply part and the hygroscopic paper collecting part configured to rotate in a same rotation direction to move the film-type hygroscopic paper in a direction from the hygroscopic paper supply part to the hygroscopic paper collecting part between the hygroscopic paper supply part and the hygroscopic paper collecting part; a support part (“the contact member 144” of each of “the first washing machine 140a and the second washing machine 140b”, pg 4 li 6 and 10) configured to support a first surface of the hygroscopic paper, the first surface of the film-type hygroscopic paper being opposite to a second surface of the film-type hygroscopic paper to be in contact with the film P (Fig. 1). Chae further teaches that the first washing unit 140a is for cleaning the cleaning wiper 110 wetted by the cleaning liquid injection unit 130 in contact with the optical film (P), and the second washing machine 140b may be secondly cleaned by allowing the first washing machine 140a to be rubbed again with the surface of the film P soaked with the cleaning liquid (pg 4 li 3-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Thompson with the teachings of Chae and substitute Chae’s rolls 122, 124, the first/second washing units 140a, 140b, and the cleaning wiper 110 for Thompson’s cleaning vat 91, i.e., Chae’s rolls 122, 124, the first/second washing units 140a, 140b, and the cleaning wiper 110 are arranged below the component 74 such that the cleaning apparatus cleans the component 74 by contacting the cleaning wiper wetted by the cleaning fluid 97 with the component 74 and separating the component 74 from the cleaning wiper in order to remove uncured portion from the component 74. 
It is noted that the limitation “the hygroscopic paper supply part and the hygroscopic paper collecting part configured to rotate at a same rotation speed” in lines 7-8 and the limitation “the hygroscopic paper supply part and the hygroscopic paper collecting part configured to stop a movement in the direction from the hygroscopic paper supply part to the hygroscopic paper collecting part while the film-type hygroscopic paper is in contact with the 3D printing structure” in lines 25-28 are intended uses since the apparatus taught by the prior arts teaches all of the positively recited structure of the claimed apparatus and is capable of performing the claimed operations. The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

With respect to claim 2, Chae as applied in the combination regarding claim 1 above further teaches a solvent supply part (“cleaning liquid injection unit 130”) between the hygroscopic paper supply part and the support part and configured to supply a solvent to the film-type hygroscopic paper supplied from the hygroscopic paper supply part (“the cleaning liquid can be properly supplied to the cleaning wiper 110.”, pg 3 li 54-57; “The cleaning liquid injection unit 130 having the above configuration is installed between the first guide roll 126a and the second guide roll 126b”, pg 3 li 58).

With respect to claim 3, Chae as applied in the combination regarding claim 1 above further teaches that the support part (“the contact member 144”) has an area that contacts the support part with the film-type hygroscopic paper therebetween, but does not specifically teach that the support part has an area equal to or greater than that of the 3D printing structure. However, it is noted that this limitation is an intended use since the cleaning apparatus is capable of cleaning a 3-dimensional (3D) printing structure having a contact area smaller than that of the support part. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

With respect to claim 5, it is noted that the limitation “the cleaning apparatus for the 3D printing structure is disposed between different material supply parts in a 3D printing apparatus” is an intended use since the cleaning apparatus is capable of being disposed in the claimed position. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

With respect to claim 11, Chae as applied in the combination regarding claim 2 above further teaches that the solvent supply part (“cleaning liquid injection unit 130”, pg 3 li 54) is configured to spray the solvent onto the film-type hygroscopic paper (“formed in a cylindrical shape, and is formed in a hollow shape so that the cleaning liquid can be supplied therein, and a plurality of holes are formed at one side of the cleaning wiper 110…it is preferable to form the plurality of through holes so that the cleaning liquid can be properly supplied to the cleaning wiper 110.”, pg 3 li 54-57). Chae does not explicitly teach that the solvent supply part is spaced apart from the film-type hygroscopic paper, but shows that the solvent supply part (“130”) is arranged between the film-type hygroscopic paper (“110”) and the film P (Fig. 1) and further teaches that the contact member 144 is movable in a direction to or away from the film P (“the wheel 146 is installed on one side of the contact member 144 is to maintain a certain distance from the surface of the optical film (P) when the contact member 144 is lowered by the actuator 142”, pg 4 li 18-19), Thus, one would have appreciated that the solvent supply part (“130”) is capable of being spaced apart from the film-type hygroscopic paper (“110”) by moving the contact member 144. Thus, it is noted that the limitation “the solvent supply part is spaced apart from the film-type hygroscopic paper” is an intended use since the cleaning apparatus is capable of performing the claimed operation. The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

With respect to claim 12, it is noted that the limitation “the solvent supply part is configured to spray the solvent onto a portion of the film-type hygroscopic paper before the portion of the film-type hygroscopic paper contacts the 3D printing structure affixed to the stage” is an intended use since the cleaning apparatus is capable of performing the claimed operation. The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742